UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7602


JUAN JOSE COLON-ARRIAGA,

                    Petitioner - Appellant,

             v.

STEVIE KNIGHT, Warden; MELISSA FORSYTH, Camp Administrator,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:21-cv-00741-JFA)


Submitted: February 17, 2022                                 Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Jose Colon-Arriaga, Appellant Pro Se. Martin L. Holmes, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Jose Colon-Arriaga, a federal prisoner, appeals the district court’s order

denying relief on Colon-Arriaga’s 28 U.S.C. § 2241 petition in which Colon-Arriaga

challenged the execution of his sentence.        The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).              The magistrate judge

recommended that relief be denied and advised Colon-Arriaga that failure to file timely,

specific objections to this recommendation would waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Colon-Arriaga received

proper notice and filed timely objections to the magistrate judge’s recommendation, he has

waived appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we affirm the district court’s order.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3